HOll, Ben L. King
Countyattorney
Burnet County
Burn&, Texas

Dear Sir:                         Opinion lb. O-7265
                                  Re: Title to Deed from Scottish
                                  AmeticanMortgageCo. Ltd. to Board
                                  of Trusteesof F. & T. Consolldatsd
                                  Common'School.District No. 18, Burn&
                                  County,Texas,'andrelatedquestion.

           We acknowledgeyour letterof June 3, 1946, requestingan opin-
ion of this departmenton&he questionsthereinset out, pertinentpcr-
tions of vhioh letterwe quote for the purposesof this opinionas followst

                 "Enclosedherewithis a oertifiedccpy of a'
            deed frog~theScottishAmericanMortgageCompany,
            Ltd. to Board of Trusteesof the F & T Consolidat-
            ed CSD or WlrnetCounty,Texas.

                 "In this connectionthe #300 consideration  shown
            in the deed was paid at the time the deed was deliver-
            ed from public free school funds of the granteedis-
            trict causedthe clauseyou will find at the end of the
            deed inserted,by whioh it was soughtto fix the title
            for the benefitof the communityratherthan the school.
                I. . .

                 aJ.fterthe dxecut,ionand deliveryof such deed to
            such districta schoolhouse was oonstrwted thereon
            with funds barrowadby the districton~its bonds. School
            +aa maintained,there for ,severalyears, but in 1945, as
            a result of an electionheld in each district,the F & T
            ConsdlidatedCSD,was consolidated   with the Marble Falls
            ISD, and beoame a part of a consolidateddistrictknown
            as the Marble Wlls IndependentSchoolDistrict. Since
            the ,date,ofthis last oonsolidation no school has been
            maintainedin the schoolhouseon the land conveyedin
            the deed, copy of which is enclosed,and it is not in-
            i:i;r,ded
                   by the schoolauthoritiesto ever~maintain   anoth-
            er schoolthere. The sohoolhouseconstructedon such
            land was of rook and cannot be removedas a building.
Hon. Ben King, Page 2 (O-7266)


                  "The proper schoolauthoritiesdesire to sell the
             lot and the buildingtogether. This raisesthe follow-
             ing questionwhioh I will appreciateyour an8weringfor
             mar

                  atUpon consolidationof the F & T ConsolidatedCSD
             with Marble Falls ISD, and the removal of the school
             from such premisescweyed in said deed, and the oessati-
             on of use of same for schoolpurposes,did the title to
             such lot pass from the schoolauthoritiesinto the last
             Board of Trusteesof the F & T CcnsolidatedCSD for the
             use aMbenefit of the community,or is such alausein-
             effective,and couldthe proper sohcolauthoritiesnow
             sell such lot and the buildingerectedthereonunder the
             provisionsof law relatingto sales of school properties?'"

             The deed referredto in your letter executedon January11,
acknowledgedon January23 and recordedon February2 in the year 1939, in
the Countyof Burnet,Burnet, Texas,reads in part as follows:

                  "The ScottishBmerioanMcrtgageCompany,Limited,
                 . for and in considerationof the sum of Three Hun-
             &id Dollars(#300.00)to it in hand paid by the Board
             of Trusteesof F& T ConsolidatedCorm&on  SchoolDistrict
             of Burnet County,Texas, . . . have GRANTED;SOLD and
             CODVSYEDunto the said Board of Trustees . . . ; and to
             their successorsin offioe,for schoolpurposes,the
             followingdescribedland, . . . in said County . . . t
                 "Five and one-half(!&) acres of land, . . e
             (Described)                 ,,,
                  "TOMyG&DTOHOLD.,        . , togetherwith al.1and
             singular the Aghts and.appurtenances thereuntoin any-
             wise belonging,unto the said Board of Trusteesof the
             F & T ConsolidatedCo8xaonSchool M&riot  So. 18, . . .
             and their successorsand assigns,forever,(Generalwar-
             ranty clause).
                  "It is furthera provisionofthie oonveyanoethat in
             the event that said lot may ceaseto be used for school
             purposesby reasonof the removalof the school or for aw
             other reason,then that the title thereto shallvest in
             the individualsocmprisingthe last Board of Trusteeaof
             the above named sohooldistrictas trustees for the ccm-
             munity, to be held and administeredby them as a trugt,
             andfor the use and benefitof all of the people of the
             Fairlandand Toby ommaunities."
  Hon. Een King, Page 3 (O-7265)


              We understandthst no bonded indebtedness
                                                     exists concerning
the lot or the schoolbuildingbuilt thereonand that, therefore,no qua+
tion of assmnptionof indebtednessis herein involved.

              Under the facts submitted,the land was oonveyedto the Board
of Trusteesof the F & T ConsolidatedSchool Districtfor schoolpurposes,
was paid for by said Board with public free schoolfunds of the grantee dis-
trict, and subsequenttheret8,a schoolbuildingwas constructedon this
land with funds borrowwdby the granteedistrict on its bonds; that in the
gear 1945, the.F & T ConsolidatedCcnmon SchoolDistrictwas acnsc:'idated
under Art. 2806,V.A.C.S.,with the Marble Falls IndependentSchool uistriot
and became legallya part thereof;that since the consolidation  no school
has been maintainedon said land and that presentlythe~propersoh~olauth-
oritiesdo not intendaver to maintaina schoolthereon.

              It is definitelysettled,we believe,that a deed of land to
schooltrustees"for schoolpurpolsssa wher-inthe habendunclausewas to
have and to hold unto the schooltrusteesa8 assigneesforeverwas a convey-
ance of a fee simpletitle,and simplythat. GladewaterCountyLine Inde-
pendentSchoolDistrictv. Hughes, 59 S.i% (2d) 361, and the many oases
cited therein. The insertionin a deed of land to a schooldistrictof the
words "for schoolpurposesonly" does not restrictthe title of the district.
T. W. PhillipsGas & Oil Co., v. Linge'-+elter,
                                             5 A.L.R. 1495. The mere ex-
pressionof a purposewill not debasea title. Wilsonv. CountySchool
Trustees,229 S. W. 669, and Gladewater0888, supra.

              Under the line of oases above quoted,the deed in question
herein operatedto conveya fee simpletitle in the trusteesof the F deT
ConsolidatedCommonSchoolTrustees,its sucoesscrsor assignsforever,
in trust for the schoolor schoolsof the districtin which it is situated,
providedthe clausethereinstatingin substarrcthat in the event the lend
ceases to be used for schoolpurposes,thentitle theretowill vest in the
individualdesignatedtherein in trust for Fairlandand Toby communities,
cannotbe construeda8 a conditionallimitationdivestingtitle, under the
facts, out of the schooldistriottrustees,their suooessorsandassigns.

              Based on the facts suhnittedin your letterand heroin sunmar-
ized, it is shown the F & T ConsolidatedCoon   School Trusteespaid for such
land with publicfree schoolfunds and causedthe provisionto be insertedin
the deed by vhioh it was soughtto fix the title for the benefitofthe commun-
ity ratherthan the school district. We are of the opinion that said provi-
sion is ineffectualand thereforeis inoperativeto divestthe fee simple
title out of the trusteesof the school district,their suoess)rsand assigns
and into the last named individualtrusteesof the districtas trusteesfor
the community.
              It is elementarythat the F & T Trusteesin causingthe inser-
tion of such a provisionclearlywere acting beyondand without the scope of
their authorityas schooltrustees.They have no authorityto give away
schoolproperties. Furthermore,  the grantorhaving conveyedall the title
Hon. Ben King, page 4 (O-7265)



 it had in said land, legal and equitable,for the considerationpaid
 in hand with schoolfunds, preservingno right of reversionin itself,
 was withoutright or power to make, or attemptto make a subsequent
 conditionof defeasance. Our answer,therefore,to the first part of
 your questionis that the title to such lot did not &mss frcmthe school
 authoritiesinto the last Board of Trusteesof the F & T Consolidated
 CommonSchool Districtfor the use and benefitof the ammunity.

            Art. 2806, V.A.C.S.,as emendedby Acts 1945, 49th Leg., p.
 416, Ch. 264 providesin prt as follows:
                  I. q . Where one or mars independentschooldis-
             trictsare oonsolidated t,getheror with one or more
             common schooldistrictsthe consolidateddistrictsshall
             constitutean independentschooldistrict,and shall have
             all the rights,powers and privilegesgrantedto inde-
             pendentsohooldistrictsby the lawsof this State.

                  "If only one independentschooldistrictis oonsol-
             idatedwith one or more ocmmonschooldistricts,the con-
             sol dated districtshall bear the name of such independent
             schooldistrict,and the board of trusteesof said inde-
             pendentschool districtshall serve as the board of trus-
             tees of the consolidateddistrictuntil the next regular
             electionof trustees,as prescribedby generallaw, at
             which time the consolidateddistrictshall elect a board
             of seven (7) trustees,whose powers,duties,and terms of
             office shall be in accordancewith the provisionsof the
             generallaws governingindependentschool districts,as
             they now exist or may be thereafterenacted;. . .a

              It is our understanding that under the provisionsof Art. 2806,
  the F & T ConsolidatedCommon SchoolDistrictconsolidated   withthe Marble
  Falls IndependentSchoolDistrictand the new districtis now known as the
  Marble.FallsIndependentSchool District. The powers and duties of the
  Marble Falls IndependentSchoolDistrictBoardof Trustees,as designated
  by statute,shall be in accordancewith the provisionsof the generallaws
  governingindependentschool districts. The schoolpropertieswhioh prior
  to the consolidation were vested in the BDard of Trusteesof the F & T
  ConsolidatedCommonSchool Districtin trust for that schooldistrictare
  now vested in the Board of Trusteesof the krble Falls IndependentSchool
  Distriot,the successorsin officeas designatedin the deed, by reason of
  the consolidation of the district,and in accordancewith the provisions
  of Art. 2772,Vernon'sAnnotatedCivil Statutes.

             Art.   2773,Vernon'sAnnotatedCivil Statutes,providesas fol-
 .   -




Hon. Ben L. King, page 5 (O-7265)



                 "Art. 2773. Sale of schoolproperty.

                  'Any houses or lands held in trust by a~ city or
             town for public free sohoolpurposesmay be sold for
             the purposeof imesting in more convenientand desir-
             able schoolproperty,with the consentof the State
             Eoard,by the board of trusteesof such city or town;
             and, in such case,the presidentof the schoolboard
             shall executehis deed to the purchaserfor the same,
             recitingthe resolutionof the State Board giving
             consentthereto and the resolutionof the board of
             trusteesauthorizingsuch sale."

            Under the facts submittedand for the purposeas set out in
Art. 2773, it is the opinionof this departmentthat the proper school
authoritiesof the Marble Falls IndependentSchoolDistrictnow can sell
such lot and the buildingserectedthereonunder the provisionsof the
statuterelatingto the sale of schoolproperty.

             Trustingthat the above satisfadorilyanswersyour inquiry,
we remain
                                             Very truly yours

                                         ATTORNEYG-2NEWLOFFTEXAS


                                         w   /s/~ester E. Ollison

                                                  ~Chester
                                                         E. Ollis&
                                                           Assistant

APPROTJEDJUN 20 1946
/s/ CARLOSasmy
FIRST ASSISTANT
ATTOREEYGENE&U

CEO:fb:agw
                                                     AWRDVED
                                                  Opinion t+mmittee
                                                      By BWB
                                                     Chairman